DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-25, is/are filed on 12/15/20 are currently pending. Claim(s) 1-25 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 22 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 22 recites the limitation “the filter medium.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baumann (US 20160265496 A1).

    PNG
    media_image1.png
    873
    752
    media_image1.png
    Greyscale

Regarding claim 1, Baumann teaches a filter module for a filter assembly, the filter module comprising: a primary filter element  (28); a secondary filter element  (30); a water separation interface  (see fig. above) configured to discharge water, the water having been separated by the primary filter element from a fluid to be filtered, from the primary filter element; a primary filter interface  (see fig. above) configured to discharge fluid, the fluid having been filtered by the primary filter element, from the primary filter element; a secondary filter interface  (see fig. above) configured to discharge the fluid, the fluid having been filtered by the secondary filter element, from the secondary filter element; wherein the water separation interface, the primary filter interface, and the secondary filter interface are arranged coaxially to a symmetry axis of the filter module (fig. 2); wherein the water separation interface, the primary filter interface, and the secondary filter interface are each configured to provide an outflow of material flows (out flow from the filters attached) in an axial direction of the symmetry axis of the filter module [0031-0055].
Regarding claim 2, Baumann teaches wherein, in relation to a radial direction of the filter module, the secondary filter interface is arranged inside the primary filter interface, and wherein the primary filter interface is arranged in relation to the radial direction inside the water separation interface (fig. 2).
Regarding claim 3, Baumann teaches wherein the water separation interface, the primary filter interface, and the secondary filter interface are correlated with a region of the same longitudinal end of the filter module (see fig. above).
Regarding claim 4, Baumann teaches wherein the region of the same longitudinal end of the filter module is a region of an end disk (38) of the filter module.
Regarding claim 5, Baumann teaches wherein the water separation interface, the primary filter interface, and the secondary filter interface are concentrically arranged relative to each other (fig. 2).
Regarding claim 6, Baumann teaches wherein the water separation interface, the primary filter interface, and the secondary filter interface, viewed along the symmetry axis of the filter module, are positioned axially displaced relative to each other (fig. 2).
Regarding claim 7, Baumann teaches further comprising a venting interface  (92 ventilation pipe) arranged coaxially in relation to the symmetry axis (fig. 2 [0046-0048]).
Regarding claim 8, Baumann teaches wherein, in relation to a radial direction of the filter module, the venting interface is arranged radially inside the secondary filter interface (fig. 2 [0046-0048]).
Regarding claim 9, Baumann teaches wherein the venting interface is recessed in the axial direction in relation to the water separation interface, the primary filter interface, and the secondary filter interface
Regarding claim 10, Baumann teaches wherein the venting interface is recessed in the axial direction and concentrically arranged in relation to the water separation interface, the primary filter interface, and the secondary filter interface (fig. 2).
Regarding claim 11, Baumann teaches wherein the venting interface is concentrically arranged in relation to the water separation interface, the primary filter interface, and the secondary filter interface (fig. 2).
Regarding claim 12, Baumann teaches wherein the primary filter element is a prefilter element (28); wherein the primary filter (30) interface is a prefilter interface, wherein the secondary filter element is a main filter element, and the secondary filter interface is a main filter interface [0048-0049].
Regarding claim 13, Baumann teaches wherein the prefilter element is arranged below the main filter element in relation to a direction of gravity (fig. 2) [0048-0049].
Regarding claim 14, Baumann teaches wherein the main filter element is arranged downstream of the prefilter element in an arrangement of use of the filter module (from fuel inlet 22 to prefilter to main filter) [0054].
Regarding claim 15, Baumann teaches wherein the secondary filter interface extends at least in sections through the primary filter element (fig. 2).
Regarding claim 16, Baumann teaches further comprising a water separation unit (66) correlated with the primary filter element [0040].
Regarding claim 17, Baumann teaches wherein the primary filter element is a prefilter element (28) [0048-0049].
Regarding claim 18, Baumann teaches wherein the primary filter element and the secondary filter element are connected with form fit (interpreted as welded on integrally connected) to each other (fig. 3 shows the two filters are integrally connected).
Regarding claim 19, Baumann teaches wherein the primary filter element and the secondary filter element are welded or fused to each other (fused connection via secondary filter interface – fig. 2).
Regarding claim 20, Baumann teaches further comprising a standpipe (88 pipe element) that extends at least in sections through the primary filter element and is connected in fluid communication to the secondary filter interface [0046].
Regarding claim 21, Baumann teaches wherein the primary filter element and/or the secondary filter element comprises a filter medium  (36) [0054].
Regarding claim 22, Baumann teaches wherein the filter medium is folded in a star shape [0035].
Regarding claim 23, Baumann teaches wherein the primary filter element and/or the secondary filter element comprise a hollow cylindrical construction (fig. 2 – cylindrically hollow).
Regarding claim 24, Baumann teaches exchangeably received in the filter housing [0031-0032].
Regarding claim 25, Baumann teaches wherein the filter assembly is a fuel filter assembly (intended use – refer MPEP 2114) [0031-0032].
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777